 
Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into by and
among GT Biopharma, Inc. (the "Parent"), Georgetown Translational
Pharmaceuticals, Inc. (the “Subsidiary” and together with the Parent, the
“Companies” and each, a “Company”) and Raymond Urbanski ("Executive") as of
______________(the "Effective Date").
 
WHEREAS, each Company is desirous of employing Executive, and Executive wishes
to be employed by each Company in accordance with the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES AND OTHER
GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED, IT
IS MUTUALLY AGREED AS FOLLOWS:
 
1. Position and Duties: Executive shall be employed by the Company in the
position of Chief Medical Officer. Executive shall have the duties and
responsibilities consistent with the position of Chief Medical Officer and such
other duties and responsibilities assigned by the Company’s Chief Executive
Officer. Executive shall perform faithfully and diligently such duties as are
reasonable and customary for Executive’s position, as well as such other duties
as the Chief Executive Officer shall reasonably assign from time to time.
Executive shall provide his services hereunder from the Company’s offices in
Washington, D.C., or from his home, as the Chief Executive Officer may hereafter
direct or approve. Executive understands and agrees that Executive will
faithfully devote Executive’s best efforts and substantially all of his time
during normal business hours to advance the interests of the Company. Executive
will abide by all policies duly adopted by the Company, as well as all
applicable federal, state and local laws, regulations or ordinances. Executive
will act in a manner that Executive reasonably believes to be in the best
interest of the Company at all times. Executive further understands and agrees
that Executive has a fiduciary duty of loyalty to the Company to the extent
provided by applicable law and that Executive will take no action which
materially harms the business, business interests, or reputation of the Company.
 
2. Term of Employment: This Agreement shall remain in effect for a period of
three years from the Effective Date, and thereafter will automatically renew for
successive one year periods unless either party provides ninety days' prior
written notice of termination. In the event either Company elects to terminate
the Agreement, such termination shall be considered to be an Involuntary
Termination, and Executive shall be provided benefits as provided in this
Agreement. Upon the termination of Executive's employment for any reason,
neither Executive nor the Companies shall have any further obligation or
liability under this Agreement to the other, except as set forth below.
 
 
-1-

 
 
3. Compensation: Executive shall be compensated by the Parent for his services
to the Companies as follows:
 
      (a) Base Salary: Executive shall be paid a monthly Base Salary of
$400,000.00. The monthly cash payment will be subject to applicable withholding,
in accordance with the Parent’s normal payroll procedures. Executive's salary
shall be reviewed on at least an annual basis and may be adjusted as
appropriate, but in no event shall it be reduced to an amount below Executive’s
salary then in effect. In the event of such an adjustment, that amount shall
become Executive's Base Salary. Furthermore, during the term of this Agreement,
in no event shall Executive's compensation be less than any other officer or
employee of either Company or any subsidiary.
 
      (b) Benefits: Executive shall have the right, on the same basis as other
senior executives of either Company, to participate in and to receive benefits
under any of either Company's employee benefit plans, medical insurance, as such
plans may be modified from time to time, and provided that in no event shall
Executive receive less than (4) four weeks paid vacation per annum, (6) six paid
sick days per annum, and (5) five paid personal days per annum.
 
      (c) Performance Bonus: Executive shall have the opportunity to earn a
performance bonus in accordance with the Parent's Performance Bonus Plan if in
effect (“Target Bonus”); if the Parent does not have a Bonus Plan in effect at
any given time during the term of this Agreement, then the Parent’s Compensation
Committee or Board of Directors shall have discretion as to determining bonus
compensation for Executive.
 
     (d) General Grant: Executive (or an entity controlled by Executive) shall
be granted 1,538,898 shares of common stock in the Company (the “Stock Grant”),
valued at the trading price as of the Effective Date, as consideration for
entering into this Agreement and remaining an executive for the entire Term.
Such stock shall vest and be delivered to Executive on the following schedule,
at his direction, but no earlier than the initial one-third (1/3) vesting and
deliverable within thirty (30) days following the Effective Date; the second
one-third (1/3) vesting and deliverable within thirty (30) days following the
one-year anniversary of the Effective Date, and the final one-third (1/3)
vesting and deliverable within thirty (30) days following the two-year
anniversary of the Effective Date.
 
 
      (e) Expenses: Parent shall reimburse Executive for reasonable travel,
lodging, entertainment and meal expenses incurred in connection the performance
of services within this Agreement. Executive shall be entitled to fly Business
Class on any flight longer than four (4) hours and receive full reimbursement
for such flight from the Parent.
 
      (f) Travel: Executive shall travel as necessary from time to time to
satisfy his performance and responsibilities under this Agreement.
 
 
-2-

 
 
4. Effect of Termination of Employment:
 
      (a) Voluntary Termination: In the event of Executive's voluntary
termination from employment with the Companies, other than for Good Reason
pursuant to Sections 5(d) or 5(e), Executive shall be entitled to no
compensation or benefits from the Companies other than those earned under
Section 3 through the date of his termination and, in the case of each stock
option, restricted stock award or other Company stock-based award granted to
Executive, the extent to which such awards are vested through the date of hir
termination. In the event that Executive's employment terminates as a result of
his death or disability, Executive shall be entitled to a pro-rata share of the
performance-based bonus for which Executive is then-eligible pursuant to Section
3(c) (presuming performance meeting, but not exceeding, target performance
goals) in addition to all compensation and benefits earned under Section 3
through the date of termination.
 
      (b) Termination for Cause: If Executive's employment is terminated by the
Companies for Cause, Executive shall be entitled to no compensation or benefits
from the Companies other than those earned under Section 3 through the date of
his termination and, in the case of each stock option, restricted stock award or
other Company stock-based award granted to Executive, the extent to which such
awards are vested through the date of his termination. In the event that the
Companies terminate Executive's employment for Cause, the Companies shall
provide written notice to Executive of that fact prior to, or concurrently with,
the termination of employment. Failure to provide written notice that the
Companies contend that the termination is for Cause shall constitute a waiver of
any contention that the termination was for Cause, and the termination shall be
irrebuttably presumed to be an Involuntary Termination.
 
      (c) Involuntary Termination During Change in Control Period: If
Executive's employment with the Companies terminates as a result of a Change in
Control Period Involuntary Termination, then, in addition to any other benefits
described in this Agreement, Executive shall receive the following:
 
            (i) all compensation and benefits earned under Section 3 through the
date of Executive's termination of employment;
 
            (ii) a lump sum payment equivalent to the greater of (a) the bonus
paid or payable to Executive for the year immediately prior to the year in which
the Change in Control occurred and (b) the Target Bonus under the Performance
Bonus Plan in effect immediately prior to the year in which the Change in
Control occurs;
 
            (iii) a lump sum payment equivalent to the remaining Base Salary (as
it was in effect immediately prior to the Change in Control) due Executive from
the date of Involuntary Termination to the end of the term of this Agreement or
one-half of Executive’s Base Salary then in effect, whichever is the greater;
and
 
 
-3-

 
 
            (iv) reimbursement for the cost of medical, life, disability
insurance coverage at a level equivalent to that provided by the Companies for a
period expiring upon the earlier of: (a) one year; or (b) the time Executive
begins alternative employment wherein said insurance coverage is available and
offered to Executive. It shall be the obligation of Executive to inform the
Parent that new employment has been obtained.
 
Unless otherwise agreed to by Executive at the time of Involuntary Termination,
the amount payable to Executive under subsections (i) through (iii), above,
shall be paid to Executive in a lump sum within thirty (30) days following
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
      (d) Termination Without Cause in the Absence of Change in Control: In the
event that Executive's employment terminates as a result of a Non Change in
Control Period Involuntary Termination, then Executive shall receive the
following benefits:
 
            (i) all compensation and benefits earned under Section 3 through the
date of the Executive's termination of employment;
 
            (ii) a lump sum payment equivalent to the greater of (a) the bonus
paid or payable to Executive for the year immediately prior to the year in which
the Change in Control occurred and (b) the Target Bonus under the Performance
Bonus Plan in effect immediately prior to the year in which the Change in
Control occurs;
 
            (iii) a lump sum payment equivalent to the remaining Base Salary (as
it was in effect immediately prior to the Change in Control) due Executive to
the end of the term of this Agreement or one-half of Executive’s Base Salary
then in effect, whichever is the greater; and
 
            (iv) reimbursement for the cost of medical, life and disability
insurance coverage at a level equivalent to that provided by the Companies for a
period of the earlier of: (a) one year; or (b) the time Executive begins
alternative employment wherein said insurance coverage is available and offered
to Executive. It shall be the obligation of Executive to inform the Parent that
new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following Executive's termination of employment. The
amounts payable under subsection (iv) shall be paid monthly during the
reimbursement period.
 
      (e) Resignation with Good Reason During Change in Control Period: If
Executive resigns his employment with the Companies as a result of a Change in
Control Period Good Reason, then, in addition to any other benefits described in
this Agreement, Executive shall receive the following.
 
 
-4-

 
 
            (i) all compensation and benefits earned under Section 3 through the
date of the Executive's termination of employment;
 
            (ii) a lump sum payment equivalent to the greater of (a) the bonus
paid or payable to Executive for the year immediately prior to the year in which
the Change in Control occurred and (b) the Target Bonus under the Performance
Bonus Plan in effect immediately prior to the year in which the Change in
Control occurs;
 
            (iii) a lump sum payment equivalent to the remaining Base Salary (as
it was in effect immediately prior to the Change in Control) due Executive from
the date of Involuntary Termination to the end of the term of this Agreement or
one-half of Executive’s Base Salary then in effect, whichever is the greater;
and
 
            (iv) reimbursement for the cost of medical, life and disability
insurance coverage at a level equivalent to that provided by the Companies for a
period of the earlier of: (a) one year; or (b) the time Executive begins
alternative employment wherein said insurance coverage is available and offered
to Executive. It shall be the obligation of Executive to inform the Parent that
new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following the
 
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
      (f) Resignation with Good Reason in the Absence of Change in Control: If
Executive resigns his employment with the Companies as a result of a Non Change
in Control Period Good Reason, then, in addition to any other benefits described
in this Agreement, Executive shall receive the following.
 
            (i) all compensation and benefits earned under Section 3 through the
date of the Executive's termination of employment;
 
            (ii) a lump sum payment equivalent to the greater of (a) the bonus
paid or payable to Executive for the year immediately prior to the year in which
the Change in Control occurred and (b) the Target Bonus under the Performance
Bonus Plan in effect immediately prior to the year in which the Change in
Control occurs;
 
             (iii) a lump sum payment equivalent to the remaining Base Salary
(as it was in effect immediately prior to the Change in Control) due Executive
from the date of Involuntary Termination to the end of the term of this
Agreement or one-half of Executive’s Base Salary then in effect, whichever is
the greater; and
 
 
-5-

 
 
            (iv) reimbursement for the cost of medical, life and disability
insurance coverage at a level equivalent to that provided by the Companies for a
period of the earlier of: (a) one year; or (b) the time Executive begins
alternative employment wherein said insurance coverage is available and offered
to Executive. It shall be the obligation of Executive to inform the Parent that
new employment has been obtained.
 
Unless otherwise agreed to by Executive, the amount payable to Executive under
subsections (i) through (iii) above shall be paid to Executive in a lump sum
within thirty (30) days following the
 
Executive's termination of employment. The amounts payable under subsection (iv)
shall be paid monthly during the reimbursement period.
 
      (g) Resignation from Positions: In the event that Executive's employment
with the Companies is terminated for any reason, on the effective date of the
termination Executive shall simultaneously resign from each position he holds on
any of the Companies’ affiliated entities and any position Executive holds as an
officer of the Companies or any of the Companies’ affiliated entities.
 
5. Certain Definitions: For the purpose of this Agreement, the following
capitalized terms shall have the meanings set forth below:
 
      (a) "Cause" shall mean any of the following occurring on or after the date
of this Agreement:
 
            (i) Executive's theft, dishonesty, breach of fiduciary duty for
personal profit, or falsification of any employment or Company record;
 
            (ii) Executive's willful violation of any law, rule, or regulation
(other than traffic violations, misdemeanors or similar offenses) or final
cease-and-desist order, in each case that involves moral turpitude;
 
            (iii) any material breach by Executive of either Company's Code of
Professional Conduct, which breach shall be deemed "material" if it results from
an intentional act by Executive and has a material detrimental effect on either
Company's reputation or business; or
 
            (iv) any material breach by Executive of this Agreement, which
breach, if curable, is not cured within thirty (30) days following written
notice of such breach from the applicable Company.
 
      (b) "Change in Control" shall mean the occurrence of any of the following
events:
 
 
-6-

 
 
            (i) the Parent is party to a merger or consolidation which results
in the holders of the voting securities of the Parent outstanding immediately
prior thereto failing to retain immediately after such merger or consolidation
direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of the securities entitled to vote generally in the
election of directors of the Parent or the surviving entity outstanding
immediately after such merger of consolidation.
 
            (ii) a change in the composition of the Board of Directors of the
Parent occurring within a period of twenty-four (24) consecutive months, as a
result of which fewer than a majority of the directors are Incumbent Directors;
 
            (iii) effectiveness of an agreement for the sale, lease or
disposition by the Parent of all or substantially all of the Parent’s assets; or
 
            (iv) a liquidation or dissolution of the Parent.
 
      (c) "Change in Control Period" shall mean the period commencing on the
date sixty (60) days prior to the date of consummation of the Change of Control
and ending one hundred eighty (180) days following consummation of the Change of
Control.
 
      (d) "Change in Control Period Good Reason" shall mean Executive's
resignation for any of the following conditions, first occurring during a Change
in Control Period and occurring without Executive's written consent:
 
            (i) a decrease in Executive's Base Salary, a decrease in Executive's
Target Bonus (as a multiple of Executive's Base Salary) under the Performance
Bonus Plan, or a decrease in employee benefits, in each case other than as part
of any across-the-board reduction applying to all senior executives of either
Company which does not have adverse effect on the Executive disproportionate to
similarly situated executives of an acquirer;
 
            (ii) a material, adverse change in Executive's title, authority,
responsibilities, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change.
 
            (iii) a change in the Executive's ability to maintain his principal
workplace in Los Angeles County, CA.;
 
            (iv) any material breach by either Company of any provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;
 
 
-7-

 
 
            (v) any failure of the Parent to obtain the assumption of this
Agreement by any of the Parent’s successors or assigns by purchase, merger,
consolidation, sale of assets or otherwise.
 
            (vi) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 5(iv), above.
 
The effective date of any resignation from employment by the Executive for
Change in Control Period Good Reason shall be the date of notification to the
Parent of such resignation from employment by the Executive.
 
      (e) "Non Change in Control Period Good Reason" shall mean the Executive's
resignation within six months of any of the following conditions first occurring
outside of a Change in Control Period and occurring without Executive's written
consent:
 
            (i) a decrease in Executive's total cash compensation opportunity
(adding Base Salary and Target Bonus) of greater than ten percent (10%);
 
            (ii) a material, adverse change in Executive's title, authority,
responsibilities or duties, as measured against Executive's title, authority,
responsibilities or duties immediately prior to such change;
 
            (iii) any material breach by either Company of a provision of this
Agreement, which breach is not cured within thirty (30) days following written
notice of such breach from Executive;
 
            (iv) a change in the Executive's ability to maintain his principal
workplace in Los Angeles County, CA.;
 
            (v) any purported termination of Executive's employment for
"material breach of contract" which is purportedly effected without providing
the "cure" period, if applicable, described in Section 5(iv), above.
 
The effective date of any resignation from employment by the Executive for Non
Change in Control Period Good Reason shall be the date of notification to the
Parent of such resignation from employment by the Executive.
 
      (f) "Incumbent Directors" shall mean members of the Board who either (a)
are members of the Board as of the date hereof, or (b) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).
 
 
-8-

 
 
      (g) "Change in Control Period Involuntary Termination" shall mean during a
Change in Control Period the termination by the Companies of Executive's
employment with the Companies for any reason, including termination as a result
of death or disability of Executive, but excluding termination for Cause. The
effective date of any Change in Control Period Involuntary Termination shall be
the date of notification to the Executive of the termination of employment by
the Companies; or
 
      (h) "Non Change in Control Period Involuntary Termination" shall mean
outside a Change in Control Period the termination by the Companies of
Executive's employment with the Companies for any reason, including termination
by as a result of death or disability of Executive, but excluding termination
for Cause. The effective date of any Non Change in Control Period Involuntary
Termination shall be the date of notification to the Executive of the
termination of employment by the Companies.
 
6. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Companies agree that all such disputes shall
be fully addressed and finally resolved by binding arbitration conducted by the
American Arbitration Association in New York City, in the State of New York in
accordance with its National Employment Dispute Resolution rules. In connection
with any such arbitration, the Parent shall bear all costs not otherwise borne
by a plaintiff in a court proceeding. Each Company agrees that any decisions of
the Arbitration Panel will be binding and enforceable in any state that either
Company conducts the operation of its business.
 
7. Attorneys' Fees: The prevailing party shall be entitled to recover from the
losing party its attorneys' fees and costs incurred in any action brought to
enforce any right arising out of this Agreement.
 
8. Restrictive Covenants:
 
      (a) Nondisclosure. During the term of this Agreement and following
termination of the Executive's employment with the Companies, Executive shall
not divulge, communicate, use to the detriment of the Companies or for the
benefit of any other person or persons, or misuse in any way, any Confidential
Information (as hereinafter defined) pertaining to the business of the
Companies. Any Confidential Information or data now or hereafter acquired by the
Executive with respect to the business of the Companies (which shall include,
but not be limited to, confidential information concerning each Company's
financial condition, prospects, technology, customers, suppliers, methods of
doing business and promotion of each Company's products and services) shall be
deemed a valuable, special and unique asset of each Company that is received by
the Executive in confidence and as a fiduciary. For purposes of this Agreement
"Confidential Information" means information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by each Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof and not generally known or in the
public domain, about each Company or its business. Notwithstanding the
foregoing, nothingnone of the following information shall be treated as
Confidential
Information: (i) information which is known to the public at the time of
disclosure to Executive,
(ii) information which becomes known to the public by publication or otherwise
after disclosure to Executive, (iii) information which Executive can show by
written records was in his possession at the time of disclosure to Executive,
(iv) information which was rightfully received by Executive from a third party
without violating any non-disclosure obligation owed to or in favor of the
Companies, or (v) information which was developed by or on behalf of Executive
independently of any disclosure hereunder as shown by written records.
Nothing herein shall be deemed to restrict the Executive from disclosing
Confidential Information to the extent required by law or by any court.
 
 
-9-

 
 
      (b) Non-Competition. The Executive shall not, while employed by either
Company and for a period of one year following the date of termination for
Cause, or resignation other than for Good Reason pursuant to Sections 5(d) or
5(e), engage or participate, directly or indirectly (whether as an officer,
director, employee, partner, consultant, or otherwise), in any business that
manufactures, markets or sells products that directly compete with any product
of either Company that is significant to such Company's business based on sales
and/or profitability of any such product as of the date of termination of
Executive's employment with such Company. Nothing herein shall prohibit
Executive from being a passive owner of less than 5% stock of any entity
directly engaged in a competing business.
 
     (c) Property Rights; Assignment of Inventions. With respect to information,
inventions and discoveries or any interest in any copyright and/or other
property right developed, made or conceived of by Executive, either alone or
with others, during his employment by each Company arising out of such
employment and pertinent to any field of business or research in which, during
such employment, each Company is engaged or (if such is known to or
ascertainable by Executive) is considering engaging, Executive hereby agrees:
 
            (i) that all such information, inventions and discoveries or any
interest in any copyright and/or other property right, whether or not patented
or patentable, shall be and remain the exclusive property of the Companies;
 
            (ii) to disclose promptly to an authorized representative of the
Parent all such information, inventions and discoveries or any copyright and/or
other property right and all information in Executive's possession as to
possible applications and uses thereof;
 
            (iii) not to file any patent application relating to any such
invention or discovery except with the prior written consent of an authorized
officer of the Parent (other than Executive);
 
            (iv) that Executive hereby waives and releases any and all rights
Executive may have in and to such information, inventions and discoveries, and
hereby assigns to Executive and/or its nominees all of Executive's right, title
and interest in them, and all Executive's right, title and interest in any
patent, patent application, copyright or other property right based thereon.
Executive hereby irrevocably designates and appoints the Parent and each of its
duly authorized officers and agents as his agent and attorney-in-fact to act for
his and on his behalf and in his stead to execute and file any document and to
do all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Executive;
and
 
            (v) at the request of the Parent, and without expense to Executive,
to execute such documents and perform such other acts as the Parent deems
necessary or appropriate, for the Companies to obtain patents on such inventions
in a jurisdiction or jurisdictions designated by the Parent, and to assign to
the Companies or their respective designees such inventions and any and all
patent applications and patents relating thereto.
 
 
-10-

 
 
9. General:
 
      (a) Successors and Assigns: The provisions of this Agreement shall inure
to the benefit of and be binding upon the Companies, Executive and each and all
of their respective heirs, legal representatives, successors and assigns. The
duties, responsibilities and obligations of Executive under this Agreement shall
be personal and not assignable or delegable by Executive in any manner
whatsoever to any person, corporation, partnership, firm, company, joint venture
or other entity. Executive may not assign, transfer, convey, mortgage, pledge or
in any other manner encumber the compensation or other benefits to be received
by his or any rights which he may have pursuant to the terms and provisions of
this Agreement.
 
      (b) Amendments; Waivers: No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Parent
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
      (c) Notices: Any notices to be given pursuant to this Agreement by either
party may be effected by personal delivery or by overnight delivery with receipt
requested. Mailed notices shall be addressed to the parties at the addresses
stated below, but each party may change its or his/her address by written notice
to the other in accordance with this subsection (c). Mailed notices to Executive
shall be addressed as follows:
 
Raymond Urbanski
 
 
E-mail: Raymond_urbanski@yahoo.com
 
      Mailed notices to the Companies shall be addressed as follows:
 
            
GT Biopharma, Inc.
Georgetown Translational Pharmaceuticals, Inc.
Attention: Anthony J. Cataldo, Executive Chairman
            
100 South Ashley Street, Suite 100
Tampa, FL 33302
 
 
-11-

 
 
      (d) Entire Agreement: This Agreement constitutes the entire employment
agreement among Executive and the Companies regarding the terms and conditions
of his employment, with the exception of (a) the agreement described in Section
7 and (b) any stock option, restricted stock or other Company stock-based award
agreements among Executive and the Companies to the extent not modified by this
Agreement. This Agreement (including the other documents referenced in the
previous sentence) supersedes all prior negotiations, representations or
agreements among Executive and the Companies, whether written or oral,
concerning Executive's employment by the Companies.
 
      (e) Withholding Taxes: All payments made under this Agreement shall be
subject to reduction to reflect taxes required to be withheld by law.
 
      (f) Counterparts: This Agreement may be executed by the Companies and
Executive in counterparts, each of which shall be deemed an original and which
together shall constitute one instrument.
 
      (g) Headings: Each and all of the headings contained in this Agreement are
for reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.
 
      (h) Savings Provision: To the extent that any provision of this Agreement
or any paragraph, term, provision, sentence, phrase, clause or word of this
Agreement shall be found to be illegal or unenforceable for any reason, such
paragraph, term, provision, sentence, phrase, clause or word shall be modified
or deleted in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.
 
      (i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Executive or
the Companies, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.
 
      (j) Further Assurances: From time to time, at the Companies' request and
without further consideration, Executive shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Companies to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of this Agreement and to provide adequate
assurance of Executive's due performance hereunder.
 
 
-12-

 
 
      (k) Governing Law: Executive and the Companies agree that this Agreement
shall be interpreted in accordance with and governed by the laws of the State of
Delaware.
 
     (l) Board Approval: Each Company warrants to Executive that the Board of
Directors of such Company has ratified and approved this Agreement, and that the
Parent will cause the appropriate disclosure filing to be made with the
Securities and Exchange Commission in a timely manner.
 
 
 
-13-

 
 
      IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year written below.
 
 
EXECUTIVE:
 
Date:
                                                                          ______________________________
                                                                           Raymond
Urbanski
 
GT BIOPHARMA, INC.
 
Date:
 
                                                                         
_______________________________
                                                                         
Anthony Cataldo, Executive Chairman
 
 
GEORGETOWN TRANSLATIONAL PHARMACEUTICALS, INC.
 
Date:
 
                                                                         
_______________________________
                                                                         
Anthony Cataldo, Executive Chairman
 
-14-
